         Case 1:20-mj-00506-CRH Document 4 Filed 11/25/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

UNITED STATES OF AMERICA
                                                UNITED STATES’ MOTION TO
                                                UNSEAL COMPLAINT AND
                  v.                            WARRANT

                                                1:20-mj-00506-2
SANG BAE CHUNG, d/b/a DE NICE
WEAR, INC.

       The United States of America, by Drew H. Wrigley, United States Attorney for

the District of North Dakota, and Jonathan J. O'Konek, Assistant United States Attorney,

moves this Court to unseal the Complaint and Warrant in this case as to only defendant

SANG BAE CHUNG, d/b/a DE NICE WEAR, INC. (Docs. 1 and 3). On November 25,

2020, law enforcement arrested defendant CHUNG in the Northern District of Georgia.

Per the policy of the Northern District of Georgia, in order to ensure that defendant

CHUNG is able to obtain a copy of his complaint and arrest warrant at his initial

appearance in the Northern District of Georgia, the United States requests that this Court

unseal the Complaint and Warrant as to him only.

       Dated: November 25, 2020.

                                          DREW H. WRIGLEY
                                          United States Attorney

                                   By:    /s/ Jonathan J. O’Konek
                                          JONATHAN J. O’KONEK
                                          Assistant United States Attorney
                                          P. O. Box 699
                                          Bismarck, ND 58502-0699
                                          (701) 530-2420
                                          ND Bar Board ID No. 06821
                                          Jonathan.OKonek@usdoj.gov
                                          Attorney for United States
